Order, Supreme Court, New York County (Ira Gammerman, J.), entered February 25, 1994, which granted plaintiff’s motion for summary judgment in lieu of complaint, unanimously affirmed, with costs.
In light of the documentary evidence and the affidavits submitted in support of plaintiff’s motion, summary judgment in lieu of complaint pursuant to CPLR 3213 was warranted (see, Maglich v Saxe, Bacon & Bolan, 97 AD2d 19). The opposing papers merely contain unsupported, conclusory assertions. Indeed, the record demonstrates that, inter alia, defendants defaulted on payments due under the relevant lease, plaintiff rightfully repossessed the leased equipment, plaintiff properly notified defendants of the upcoming public sale of the equipment, and plaintiff properly served the sum*114mons and motion papers upon defendants. Service upon a designated agent, pursuant to the terms of the lease and guaranties, clearly suffices (see, National Equip. Rental v Szukhent, 375 US 311). Moreover, while defendant challenges the signature of Sharon Savitt on the personal guaranty, the signature is duly notarized, and there is no evidence that satisfactorily rebuts the authenticity of this signature (see, Son Fong Lum v Antonelli, 102 AD2d 258, affd 64 NY2d 1158). Finally, we note that the public sale was carried out pursuant to commercially reasonable standards under article 9 of the Uniform Commercial Code.
We have considered all other issues raised by defendants and find them to be meritless. Concur—Sullivan, J. P., Wallach, Kupferman, Nardelli and Williams, JJ.